Title: To Benjamin Franklin from Lawrence Holden, 18 April 1765
From: Holden, Lawrence
To: Franklin, Benjamin


Sir
Maldon in Essex Aprl. 18. 1765.
Agreeable to your kind assistances and instructions in the affair, seven setts of my paraphrase are now handsomely bound, and ready to be shipp’d, in the first vessel for that quarter, to Mr. David Hall Bookseller in Philadelphia: But being an entire stranger to the said Gentleman, if you wou’d add to my already extreme obligation, the favour of a Line to him, to honour my work with an introduction, it wo’d immediately engage his most strenuous endeavours to serve me, and be exceeding kind. My Son, the bearer of this, is in waiting; and will see it put up in the box with the books: And I shall always esteem my self with the profoundest regard gratitude and veneration Sir Your most Obedient devoted humble Servant
Law. Holden
P.S. If you shou’d not upon receiving this impertinence, have immediate Leizure to write a Line or two, please to direct him when to call for the favour. He is fixed not above two Miles from your Lodgings.
